DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 12/23/2021.  
Claims 1-20 are pending in the case.  
No claims have been cancelled or added.  
Claims 1 and 11 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.9,274,683. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims for the instant application is merely a broader version of the claims for the cited Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,353,554. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims for the instant application is merely a broader version of the claims for the cited Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,016,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims for the instant application is merely a broader version of the claims for the cited Patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12:
Claim 12 recites the limitation "the second answer box…the second type of the content" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 6, 7, 11, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk et al. (US 2009/0094223 A1, published 04/09/2009, hereinafter “Berk”) in view of Park et al. (US 2009/0300146 A1, published 12/03/2009, hereinafter “Park”).

Independent Claims 1 and 11:
	Berk discloses a system comprising:
a data processing apparatus; and
a memory storing instructions that, when executed by the data processing apparatus, cause the data processing apparatus to perform operations [method] comprising:
receiving, by a user device and in response to submission of an informational query (Berk: Figs. 1 and 2 step 205, ¶ [0017].): 
a plurality of search results responsive to the informational query (Berk: Fig. 2 steps 225-235 and Fig. 5, ¶ [0035]-[0036].); 
content data of a first type for an interactive answer box for the informational query, the content data including a first set of content data of the first type and a second set of the content data of the first type, the content data of the first type being from a single source (There can be multiple sets of data (e.g. images, videos, blogs, etc…) that belong to the one or more data sources, Berk: ¶ [0033].  Accordingly, content from a class can be retrieved from a single source.); 
presenting, by the user device, a search results page, the search results page including search results from the plurality of search results and the interactive answer box, the interactive answer box including a presentation control element and the interactive answer box initially presenting the first set of the content data, the interactive answer box including a visual element with an appearance reflective of the first set of the content data (The answer box comprises a tabbed interface control (presentation control element) comprising three selectable sub-widget tabs that controls the presentation of content, the currently selected tab presents a first set of content, the answer box is also displayed with the search results, Berk: Fig. 2 steps 225-235 and Fig. 5, claim 6, ¶ [0035]-[0036], [0042]-[0043].);
determining, that a user interaction has occurred (It is implied that the user can select one of the sub-widgets, Berk: Fig. 5, ¶ [0043]); and 
in response to determining that the user interaction has occurred, presenting in the interactive answer box the second set of the content data while maintaining presentation of the search results one the search results page, (By selecting a sub-widget such as videos sub-widget 565, video content will be presented to the user, Berk: Fig. 5, ¶ [0043].  Berk does not teach that the search results in region 535 is affected by the user interacting with the widgets in the widget region, rather the search results region is changed when the user interacts with the feedback region 520, ¶ [0043], [0044].);
wherein the appearance is updated to reflect the second set of the content data (The content associated with the selected sub-widget would be displayed instead of the content associated with the previously selected sub-widget (standard functionality of a tabbed interface), Berk: Fig. 2 steps 225-235 and Fig. 5, claim 6, ¶ [0035]-[0036], [0042]-[0043].);
wherein the second set of content data is presented without navigating away from the search results page and without querying the single source (The tabbed interface is displayed within the search result page and therefore accessing of the different tabs would also occur within the search result page, Berk: Fig. 2 steps 225-235 and Fig. 5, claim 6, ¶ [0035]-[0036], [0042]-[0043].  When content is first received for a class from one or more data sources, the content is divided into sub-widgets, Berk: ¶ [0035], [0043].  
Berk does not appear to expressly teach a system and method wherein: 
the first set of the content data corresponding to a value represented by an initial setting of the presentation control element;
the user interaction is with the presentation control element that changes the value represented by the initial setting to a value represented by a second setting;
the second set of the content data corresponding to the value represented by the second setting;
wherein the updating corresponds to the visual element.
However, Park teaches a system and method wherein:
the first set of the content data corresponding to a value represented by an initial setting of the presentation control element (The first set of weather content corresponds to weather associated with the morning (value) setting of the presentation control element, Park: Fig. 3A, ¶ [0070].);
the user interaction is with the presentation control element that changes the value represented by the initial setting to a value represented by a second setting (The user can provide input to change the time information of the presentation control from the morning (first setting) to the afternoon (second setting), Park: Fig. 3A-3B, ¶ [0070]-[0072].);
the second set of the content data corresponding to a value represented by the second setting (The second content correspond to weather content associated with the afternoon (value represented by the second setting), Park: Fig. 3A-3B, ¶ [0070]-[0072].);
wherein the updating corresponds to the visual element (Park: Fig. 3A-3B, ¶ [0070]-[0072].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk wherein: 
the first set of the content data corresponding to a value represented by an initial setting of the presentation control element;
the user interaction is with the presentation control element that changes the value represented by the initial setting to a value represented by a second setting;
the second set of the content data corresponding to the value represented by the second setting;
wherein the updating corresponds to the visual element, as taught by Park.
One would have been motivated to make such a combination in order to provide an effective means for accessing different categories of weather content within a weather widget (Park: Fig. 3A-3B, ¶ [0070]-[0072].).

Claims 6 and 16:
 wherein the visual element is an image (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claims 7 and 17:
The rejection of claims 1 and 11 are incorporated.  Berk in view of Park further teaches a system and method wherein: 
the informational query relates to weather (Berk: ¶ [0026], [0032].) and 
the appearance of the image is reflective of weather conditions of the content data currently presented (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claim(s) 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park and further in view of Bernston et al. (US 2013/0067364 A1, filed on 09/08/2011, hereinafter “Bernston”).

Claims 2:
	The rejection of claim 1 incorporated.  Berk in view of Park further teaches a system and method wherein the interactive answer box is a first answer box, and the method further comprises: 
receiving, with the plurality of search results and the content data of the first type, content data of a second type for a second answer box (The interface can comprise multiple widgets (answer boxes) of different ; and 
presenting in the search results page with the first answer box and the search results, the second answer box (The different widgets are displayed in the tabbed interface, Berk: Fig. 5, ¶ [0042].). 
Berk in view of Park does not appear to expressly teach a system and method wherein the first answer box is presented with the search results and the second answer box wherein the second answer box displays the content data of the second type.
However, Bernston teaches a system and method wherein the first instant answer is presented with the search results and the second instant answer wherein the second instant answer displays the content data of the second type (Bernston: Fig. 3, ¶ [0029].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk in view of Park wherein the first answer box is presented with the search results and the second answer box wherein the second answer box displays the content data of the second type, as taught by Bernston.
One would have been motivated to make such a combination in order to improve the user’s experience by providing better visual ques for identifying highly relevant search result items (Bernston: Figs. 3 and 4, ¶ [0042]-[0049], [0057], [0063].).
In implementing the presentation feature of Bernston into the invention of Berk in view of Park the answer area (as taught by Bernston) would be an answer box since the comprising:
presenting in the search results page with the first answer box and the search results, the second answer box displaying the second type of content.

Claims 12:
	The rejection of claim 11 incorporated.  Berk in view of Park further teaches a system wherein the interactive answer box is a first answer box, and the operation further comprises: 
receiving, by the user device and in response to submission of an information query:
a plurality of search results responsive to the information query, and content data of a first type for an interactive answer box for the informational query, the content data of the first type being from a single source (These limitations were already rejected in independent claim 11 (see rationale for rejection presented above).); and 
presenting in the search results page with the first answer box and the search results, the second answer box (The different widgets are displayed in the tabbed interface, Berk: Fig. 5, ¶ [0042].). 
wherein the first answer box is presented with the search results and the second answer box wherein the second answer box displays the content data of the second type.
However, Bernston teaches a system wherein the first instant answer is presented with the search results and the second instant answer wherein the second instant answer displays the content data of the second type (Bernston: Fig. 3, ¶ [0029].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berk in view of Park wherein the first answer box is presented with the search results and the second answer box wherein the second answer box displays the content data of the second type, as taught by Bernston.
One would have been motivated to make such a combination in order to improve the user’s experience by providing better visual ques for identifying highly relevant search result items (Bernston: Figs. 3 and 4, ¶ [0042]-[0049], [0057], [0063].).
In implementing the presentation feature of Bernston into the invention of Berk in view of Park the answer area (as taught by Bernston) would be an answer box since the instant answers are displayed within widgets (boxes) in the invention of Berk in view of Park.  Accordingly, in combination, Berk in view of Park and further in view of Bernston teaches a system comprising:
presenting in the search results page with the first answer box and the search results, the second answer box displaying the second type of content.

Claim(s) 3-5 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park and further in view of Barker et al. (US 2010/0185382 A1, published 07/22/2010, hereinafter “Barker”).

Claims 3 and 13:
	Claims 1 and 11 are incorporated.  Berk in view of Park further teaches a system and method wherein the presentation control element corresponds to a time setting control element (Park: Figs. 3A-3B, ¶ [0070]-[0072].).
	Berk in view of Park does not appear to expressly teach a system and method wherein the time setting control element is a slider bar.
	However, Barker teaches a system and method wherein the time setting control element is a slider bar (Barker: Fig. 7A, ¶ [0082], [0084].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk in view of Park wherein the time setting control element is a slider bar, as taught by Barker.
	One would have been motivated to make such a combination in order to provide a more effective control element for selecting the time setting (Barker: Fig. 7A, ¶ [0082], [0084].).
Claims 4 and 14:
	The rejection of claims 3 and 13 are incorporated.  Berk in view of Park and further in view of Barker further teaches a system and method wherein the value represented by the initial setting is a first time and the value represented by the second setting is a second time later than the first time (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claims 5 and 15:
	The rejection of claims 3 and 13 are incorporated.  Berk in view of Park and further in view of Barker further teaches a system and method wherein: 
the informational query relates to weather (Berk: ¶ [0026], [0032].), and 
the second set of the content data includes forecast data for the second time (Park: Figs. 3A-3B, ¶ [0070]-[0072].).
Claim(s) 8, 9 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park and further in view of Ferren et al. (US 2013/0290233 A1, effectively filed on 08/27/2010, hereinafter “Ferren”).

Claims 8 and 18:
	The rejection of claims 1 and 11 are incorporated.  Berk in view of Park further teach a system and method wherein the visual element is an image (Park: Figs. 3A-3B, ¶ [0070]-[0072].).
	Berk in view of Park does not appear to expressly teach a system and method wherein the image is a background.
	However, Ferren teaches a system and method wherein the image is a background (Ferren: ¶ [0140].).
wherein the image is a background, as taught by Ferren.
	One would have been motivated to make such a combination in order to provide a more effective visualization for the weather content (Ferren: ¶ [0140].).

Claims 9 and 18:
	The rejection of claims 8 and 18 are incorporated.  Berk in view of Park and further in view of Ferren further teaches a system and method wherein: 
the informational query relates to weather (Berk: ¶ [0026], [0032].) and 
the appearance of the background is reflective of the content data currently presented (Park: Figs. 3A-3B, ¶ [0070]-[0072]; Ferren: ¶ [0140].).

Claim(s) 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park and further in view of Woods et al. (US 2010/0262938 A1, published 10/14/2010, hereinafter “Woods”).

Claims 10 and 19:
	The rejection of claim 1 is incorporated.  Berk in view of Park further teaches a method wherein the visual element corresponds to stock content (Berk: ¶ [0018]-[0019]; Park: ¶ [0069].).
	Berk in view of Park does not appear to expressly teach a method wherein the stock content comprises a graph.
	However, Woods teaches a method wherein the stock content comprises a graph (Woods: Fig. 17, ¶ [0249].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Berk in view of Park wherein the stock content comprises a graph, as taught by Woods.
	One would have been motivated to make such a combination in order to provide an effective visualization of the stock content (Woods: Fig. 17, ¶ [0249].).

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park and further in view of Hartmann et al. (US 2008/0154655 A1, published 06/26/2008, hereinafter “Hartmann”).

Claim 20:	
	The rejection of claim 11 is incorporated.  Berk in view of Park does not appear to expressly teach a system further comprising a volatile memory, wherein: the operations further comprise storing the content data in the volatile memory; and the second set of the content data is obtained from the volatile memory.
	However, Hartmann teaches a system comprising a volatile memory, wherein: the operations further comprise storing the content data in the volatile memory; and the second set of the content data is obtained from the volatile memory (Hartmann: Fig. 4, ¶ [0025], [0064].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berk in view of comprise a volatile memory, wherein: the operations further comprise storing the content data in the volatile memory; and the second set of the content data is obtained from the volatile memory, as taught by Hartmann.
	One would have been motivated to make such a combination in order to decrease the delay time for accessing and displaying weather content (Hartmann: Fig. 4, ¶ [0025], [0064].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach that the content data is from a single source because Berk teaches that the videos, images and blogs are from different sources (Remarks: page 8).  Examiner respectfully disagrees.
Berk teaches that the content can be retrieved from “one or more” data sources (Berk: ¶ [0033]).  Although Berk goes on to provide an example where the content (videos, images, and blogs) can be retrieved form multiple external data sources, that does not negate the fact that Berk already disclosed that the content can be configured to be retrieved from a single data source (e.g. internal data source such as content database 155).  Accordingly, Berk teaches that the content (i.e. video, images, and blogs) can be retrieved from a single source (e.g. content database 155).  Accordingly, Applicant’s argument is not persuasive.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175